Beasley, Judge.
GEICO appeals from the grant of State Farm’s motion for summary judgment in a declaratory judgment action brought by State Farm.
This case is controlled by State Farm &c. Ins. Co. v. Astro Leasing, 194 Ga. App. 515 (390 SE2d 885) (1990). There this court held the trial court correctly dismissed a declaratory judgment action where the only question was whether the insurer was primary or excess because in such instance declaratory judgment will not lie.
It was error to grant the summary judgment and deny GEICO’s motion to dismiss the complaint.

Judgment reversed.


Deen, P. J., and Pope, J., concur.